               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )     Case No. 1:15CR00034-3
                                              )
v.                                            )     OPINION AND ORDER
                                              )
SARAH LYNN BERRY,                             )     By: James P. Jones
                                              )     United States District Judge
                 Defendant.                   )

      Anthony P. Giorno, Assistant United States Attorney, Roanoke, Virginia, for
United States; Sarah Lynn Berry, Defendant Pro Se.

      The defendant, Sarah Lynn Berry, proceeding pro se, filed a motion seeking

relief under 28 U.S.C. § 2255. The United States filed a response in opposition to

the § 2255 motion. The defendant then filed a Motion to Amend, but she did not

file an amended motion within the time allowed. See ECF No. 163. For the

reasons stated, I will deny both the Motion to Amend and the § 2255 motion.

                                        I.

      After pleading guilty, the defendant was sentenced by this court on

November 15, 2016, to a total term of 412 months imprisonment, consisting of 240

months on Count Nine of the Indictment, to be followed by a term of 172 months

on Count Eleven. Count Nine charged the defendant with conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951. Count Eleven charged her

with causing the death of a person through the use of a firearm in furtherance of
that conspiracy, that killing being considered murder as defined in 18 U.S.C. §

1111, in violation of 18 U.S.C. §§ 2, 924(j). Berry did not appeal her convictions

or sentences.

      In her § 2255 motion, the defendant asserts six grounds of ineffective

assistance of counsel.    In Ground One, she contends that her counsel was

ineffective in failing to challenge the application of Johnson v. United States, 135

S. Ct. 2551 (2015), to Count Eleven, because the predicate offense of conspiracy to

commit Hobbs Act robbery does not qualify as a crime of violence under 18 U.S.C.

§ 924(c). In Ground Two, she asserts her counsel was ineffective in failing to

argue improper venue because the conduct at issue in Counts Nine and Eleven took

place in North Carolina and not Virginia. In Ground Three, Berry contends that

her counsel was ineffective in failing to challenge the court’s application of U.S.

Sentencing Guidelines Manual (“USSG”) § 2A1.1 (First Degree Murder) rather

than USSG § 2A1.2 (Second Degree Murder). In Ground Four, she claims that her

counsel inaccurately told her that she would be sentenced to no more than the

mandatory minimum term of ten years imprisonment. In Ground Five, Berry

asserts that her lead counsel was ineffective in failing to be present when she

signed her plea agreement and pled guilty. Finally, in Ground Six, she contends

her counsel was ineffective in failing to challenge my decision to deny the




                                        -2-
government’s USSG § 5K1.1 motion for downward departure based upon

substantial assistance.

                                         II.

      To state a viable claim for relief under § 2255, a defendant must prove: (1)

that her sentence was “imposed in violation of the Constitution or laws of the

United States”; (2) that “the court was without jurisdiction to impose such

sentence”; or (3) that “the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). The movant

bears the burden of proving grounds for a collateral attack by a preponderance of

the evidence. Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance. Strickland v. Washington, 466 U.S. 668, 687 (1984).           Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must

satisfy a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

of Strickland, a defendant must show that there is a reasonable probability that, but


                                        -3-
for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. at 694.

      A defendant who has pled guilty must demonstrate that, but for counsel’s

alleged error, there is a reasonable probability that she would not have pled guilty

and would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985).

“A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. In the guilty plea context, a petitioner

must also “convince the court that a decision to reject the plea bargain would have

been rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 371–

72 (2010).

                                  A. Ground One.

      Count Eleven, which charged a violation of 18 U.S.C. § 924(j), relied upon

the definition of “crime of violence” set forth in § 924(c).1 That section defines

“crime of violence” as any felony that:

            (A) has as an element the use, attempted use, or threatened use
      of physical force against the person or property of another, or

            (B) that by its nature, involves a substantial risk that physical
      force against the person or property of another may be used in the
      course of committing the offense.




      1
         Subsection 924(j) provides that “A person who, in the course of a violation of
subsection (c), causes the death of a person through the use of a firearm shall [be
punished].
                                          -4-
18 U.S.C. § 924(c)(3). Paragraph (A) is known as the “elements” or “force”

clause, and paragraph (B) is known as the “residual” or “risk of force” clause.

      In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court held

that the residual clause of the “crime of violence” definition in the Armed Career

Criminal Act (“ACCA”) was unconstitutionally vague. In United States v. Davis,

139 S. Ct. 2319 (2019), the Court applied the same reasoning to invalidate the “risk

of force” clause of § 924(c)’s definition of crime of violence. Following Davis, an

offense can only serve as a valid predicate for a § 924(c) conviction if it satisfies

the elements clause, § 924(c)(3)(A).

      The predicate “crime of violence” underlying Count Eleven was conspiracy

to commit Hobbs Act robbery. Before the Supreme Court issued its decision in

Davis, the Fourth Circuit ruled that conspiracy to commit Hobbs Act robbery does

not qualify as a crime of violence under the elements clause. United States v.

Simms, 914 F.3d 229, 233-34 (4th Cir. 2019). “This is so because to convict a

defendant of this offense, the Government must prove only that the defendant

agreed with another to commit actions that, if realized, would violate the Hobbs

Act. Such an agreement does not invariably require the actual, attempted, or

threatened use of physical force.” Id. Therefore, conspiracy to commit Hobbs Act

robbery could qualify as a valid predicate only under the risk of force clause. In

Davis, the Supreme Court affirmed the Fifth Circuit’s holding that conspiracy to


                                        -5-
commit Hobbs Act robbery could no longer serve as a valid predicate offense for a

§ 924(c) conviction because the risk of force clause is unconstitutionally vague.

Davis, 139 S. Ct. at 2325, 2335.

      The government concedes that in the wake of Davis, Berry is actually

innocent of Count Eleven, which incorporates § 924(c). Her predicate offense of

conspiracy to commit Hobbs Act robbery is no longer a valid predicate offense for

a § 924(c) conviction. However, relying on Bousley v. United States, 523 U.S.

614, 624 (1998), the government argues that Berry is not entitled to relief because

she cannot prove that she is actually innocent of other equally serious or more

serious charges that the government decided to forego in exchange for her guilty

plea to Count Eleven, nor can she prove that she is actually innocent of a foregone

state capital murder charge in North Carolina. These arguments necessitate a

closer look at the facts and procedural history of the case.

       In April and May 2012, Berry, her husband Joshua Berry, and a third

codefendant named Emmanuel Foster, committed a series of armed robberies of

convenience stores and movie theaters near Interstate 77 in Virginia, West

Virginia, and North Carolina. Berry provided a firearm and served as the trio’s

getaway driver. She did not enter any of the targeted places during the robberies.

On May 25, 2012, the three robbed a convenience store in Mount Airy, North

Carolina. In the course of that robbery, Foster shot and killed the store’s owner,


                                         -6-
Donald Claude Arnder, using the nine-millimeter semi-automatic pistol supplied

by Sarah Berry.

          In prosecuting this case, the government opted not to charge Berry with at

least three § 924(c) counts based on Hobbs Act robberies, for which she could have

been convicted either as a coconspirator or as an aider and abettor. In exchange for

her plea of guilty to Counts Nine and Eleven, the government agreed to dismiss

Counts Three, Five, and Ten of the Indictment. Counts Three and Five had each

charged Berry with affecting interstate commerce by robbery and threatening

physical violence in furtherance of a plan to affect commerce, in violation of 18

U.S.C. § 1951 (Hobbs Act robbery). Count Ten had charged her with the use or

possession of a firearm in furtherance of a crime of violence in violation of

§ 924(c).2

      As a result of the robbery in Mount Airy and the killing of Arnder, Berry

and her confederates were indicted by a North Carolina grand jury for capital

murder, attempted robbery with a dangerous weapon, and conspiracy to commit

robbery with a dangerous weapon. Two weeks prior to their indictment in this

federal case, the State of North Carolina gave notice that it would seek the death

penalty as to all three defendants.


      2
         Count Ten, which the government dismissed, would also be invalid following
Davis because it, too, was based on a predicate offense of conspiracy to commit Hobbs
Act robbery.
                                         -7-
      Attorney David B. Freedman represented Berry with respect to the North

Carolina charges and was later appointed to represent her in this case, along with

co-counsel Thomas R. Scott, Jr. The government has submitted affidavits of both

Freedman and Scott in opposition to Berry’s § 2255 motion. Freedman and Scott

state that they considered the federal and state cases to be closely related and that

their goal was to reach a settlement that would result in dismissal of the North

Carolina charges, thereby avoiding the possibility of a death sentence.          The

government in this case had decided not to pursue the death penalty against Berry

or her codefendants.

      The North Carolina state charges were held in abeyance pending the

resolution of the charges in this federal case. After Berry and her codefendants

were sentenced in this case, the State of North Carolina voluntarily dismissed the

state charges against them.

      In opposition to Berry’s § 2255 motion, the government submitted an

affidavit of Ricky Bowman, the district attorney who prosecuted the North

Carolina case against Berry and her codefendants. Bowman declares that “[t]he

convictions and the significant length of the federal sentences received by the

defendants was a material factor and the DETERMINATIVE FACTOR in the

State of North Carolina’s decision not to pursue charges involving the murder of

Donald Claude Arnder.” Resp. to Mot. to Vacate, Set Aside or Correct Sentence


                                        -8-
Pursuant to 28 U.S.C. § 2255 Ex. 1 at 3, ECF No. 158-1. “Had the State known

the sentences received by the 3 defendants could have been later reduced or

shortened, the State would not have dismissed its charges.” Id. at 4.

      I addressed the potential Johnson-based argument with Berry and her

counsel on the record before I sentenced her. There is no question that both she

and her counsel were aware of the possibility that the Supreme Court might extend

its Johnson reasoning to § 924(c), although that outcome was uncertain at the time

of Berry’s guilty plea and sentencing. After explaining the Johnson decision and

related decisions to Berry, I asked her if she was “waiving and giving up any

possible argument that her conviction related to Section 924(c) is invalid,” and

both she and her attorney expressly stated, “Yes, Your Honor.” Sent. Hr’g Tr. 3,

ECF No. 139.

      Under the circumstances of this case, counsel’s decision to advise Berry to

plead guilty to Count Eleven cannot be considered an unprofessional error under

Strickland, nor can Berry show that she was prejudiced by that decision. Had

Berry rejected the government’s plea offer on Johnson grounds, the government

likely would have pursued the Hobbs Act robbery charges in Counts Three and

Five and may also have asserted up to three additional § 924(c) charges with

Hobbs Act robbery as their predicate crimes of violence. Unlike conspiracy to

commit Hobbs Act robbery, Hobbs Act robbery itself remains a viable predicate


                                        -9-
offense for a § 924(c) conviction under the force clause. United States v. Mathis,

932 F.3d 242, 266 (4th Cir. 2019). Each additional § 924(c) conviction would

have carried a consecutive mandatory minimum sentence. The addition of three

more § 924(c) counts against Berry could have resulted in another 60 years of

imprisonment to be served consecutively to her sentences on any other counts.

       Counsel was also keenly aware that if Berry did not receive a sufficiently

lengthy sentence in this case to satisfy the North Carolina prosecutors, the State in

all likelihood would not have dismissed the pending capital murder charge and

would have pursued a death sentence. The outcome achieved by Berry’s counsel

in this case was frankly the best outcome for which she could have hoped. Given

these facts, Berry has failed to meet her burden under Strickland.

       Additionally, Berry has defaulted her claim by not raising it on direct appeal.

In order to excuse this default, she must either show cause and prejudice or that she

is actually innocent. Bousley, 523 U.S. at 622. Both parties agree that she is

actually innocent of Count Eleven, but the Court in Bousley instructed that “where

the Government has forgone more serious charges in the course of plea bargaining,

petitioner’s showing of actual innocence must also extend to those charges.” Id. at

624.

       In the years since the Bousley decision was issued, several circuit courts

have concluded that a petitioner must demonstrate her innocence not only of


                                        - 10 -
foregone charges that are more serious than the invalidated charge, but also of

those that are equally serious. See, e.g., United States v. Caso, 723 F.3d 215, 221–

22 (D.C. Cir. 2013) (noting that the foregone charges at issue in Bousley were, in

fact, as serious as the challenged offense rather than more serious); Lewis v.

Peterson, 329 F.3d 934, 937 (7th Cir. 2003) (reasoning that not requiring a

defendant to prove his innocence of equally serious foregone charges would result

in a windfall to the defendant). See also United States v. Scruggs, 714 F.3d 258,

266–67 (5th Cir. 2013) (assessing “‘seriousness’ by cumulating the statutory

maximums for all of the forgone counts and all of the pleaded counts to determine

the petitioner’s ‘maximum exposure’ before and after the plea, not by comparing

the highest single maximum sentence on each side”).

      While the Fourth Circuit has not yet considered this exact issue, it has

interpreted Bousley’s requirement that a petitioner demonstrate her actual

innocence of foregone charges. The Fourth Circuit has held that “a defendant

making a claim of actual innocence after a negotiated guilty plea must show that he

is factually innocent of the underlying criminal conduct,” but not that “he is

actually innocent of other, dissimilar charged conduct.” United States v. Adams,

814 F.3d 178, 184 (4th Cir. 2016). It appears that the Fourth Circuit has limited

Bousley’s requirement to foregone charges pertaining to the same instance of

underlying criminal conduct, such as where the crime of conviction was a lesser


                                       - 11 -
included offense of a dismissed charge.          See id. (explaining that a defendant

charged with second degree murder who pleads guilty to voluntary manslaughter

would have to show his actual innocence of both voluntary manslaughter and

second degree murder in order to successfully attack his guilty plea).

      In this case, the criminal conduct underlying Count Eleven was not a single

Hobbs Act robbery, but rather a conspiracy to commit Hobbs Act robbery. The

conspiracy encompassed not only the Mount Airy robbery, but also the other

robberies committed in Virginia and West Virginia. Count Eleven reads:

             1. On or about and between April 1, 2012, and May 25, 2012
      in the Western District of Virginia and elsewhere, JOSHUA ROBERT
      BERRY, SARAH LYNN BERRY, and EMMAUNEL [sic]
      WILLIAM FOSTER, as principals and aiders and abettors, in the
      commission of a violation of 18 U.S.C. § 924(c), as charged in Count
      Ten of the Indictment, caused the death of a person through the use of
      a firearm and that killing being considered murder, as defined in 18
      U.S.C. § 1111.
Indictment 5, ECF No. 4. In turn, Count Ten reads:

             1. On or about and between April 1, 2012, and May 25, 2012
      in the Western District of Virginia and elsewhere, JOSHUA ROBERT
      BERRY, SARAH LYNN BERRY, and EMMAUNEL [sic]
      WILLIAM FOSTER, as principals and aiders and abettors, knowingly
      used and carried during and in relation to, and possessed in
      furtherance of, a crime of violence for which they may be prosecuted
      in a court of the United States (namely, conspiracy to interfere with
      commerce by threats and violence, as charged in Count Nine), a
      firearm.
             2. The firearm was discharged.



                                        - 12 -
Id. The relevant foregone charges are therefore not only those charges based on

the Mount Airy, North Carolina, robbery, but any foregone charges based on the

conspiracy to commit Hobbs Act robbery, provided those charges are more serious

than, or perhaps as serious as, the offense charged in Count Eleven, which is

essentially felony murder.

      The North Carolina capital murder charge is more serious than the offense to

which Berry pled guilty in Count Eleven. This is so because by the time of her

initial appearance in this court, the government had already decided not to pursue

the death penalty in this case, although that remedy would have been available to

it. The State of North Carolina, on the other hand, had already notified Berry that

it would seek the death penalty on the state murder charge. It cannot seriously be

disputed that a maximum penalty of death is more serious than a maximum penalty

of a term of years of imprisonment, even if that term of years amounts to a life

sentence.

      The State of North Carolina is, of course, a separate sovereign from the

United States. The decision to dismiss the state capital murder charge was not

made by the United States. Nevertheless, the record demonstrates that state and

federal prosecutors worked closely together on the two cases, coordinating their

efforts. Berry’s defense attorneys also saw the two cases as intricately connected

and worked to achieve a global settlement of the charges in both cases. It is


                                       - 13 -
undisputed that the State of North Carolina would not have dismissed its capital

murder charge against Berry had she not been convicted of Count Eleven in this

court and received what the State considered to be an appropriately lengthy

sentence for the killing of Arnder. To relieve Berry of the obligation to prove her

actual innocence of the North Carolina capital murder charge would result in an

unjust windfall to her. In light of the facts she admitted in her plea agreement and

under oath at her guilty plea hearing, Berry has not and could not prove that she is

actually innocent of the dismissed North Carolina capital murder charge.

      Even if Bousley’s requirement extends only to foregone federal charges, I

find that the uncharged federal offenses that Berry escaped in exchange for her

guilty plea to Count Eleven are more serious than the offense charged in Count

Eleven. These foregone § 924(c) charges with predicate offenses of Hobbs Act

robbery are based on the same criminal conduct underlying the conspiracy charge

that forms the basis of Count Eleven — the spree of armed robberies committed by

Berry and her codefendants in April and May of 2012.

      Counts Three and Five of the Indictment, which were dismissed following

Berry’s guilty plea to Counts Nine and Eleven, each carried a maximum penalty of

up to 40 years imprisonment. This maximum sentence cannot be considered

equivalent to a life sentence given Berry’s young age. But the three additional

§ 924(c) charges that the government contends it could have brought against Berry


                                       - 14 -
would each have had a maximum penalty of life imprisonment and a mandatory

minimum sentence, each of which would have been served consecutively to any

other sentence. The fact that these charges were not included in the Indictment is

of no moment. As the Caso court explained, “a prosecutor can forgo ‘charges’

either by dropping them after an indictment or by never bringing them at all.” 723

F.3d at 219.

      Because the government chose not to seek the death penalty in this case,

Count Eleven carried a maximum penalty of a term of years up to life

imprisonment and a mandatory minimum sentence of ten years. The uncharged

§ 924(c) offenses are more serious than Count Eleven because they have greater

mandatory minimum sentences while each carrying the same maximum sentence

of life imprisonment. Berry does not claim that she is actually innocent of the

uncharged § 924(c) convictions, nor could she.         As noted above, Hobbs Act

robbery qualifies as a crime of violence under § 924(c)’s force clause, which has

not been invalidated. Mathis, 932 F.3d at 266.

      Because she cannot prove she is actually innocent of these more serious

foregone offenses, nor has she established cause and prejudice to excuse her

procedural default of this claim, Berry is not entitled to relief on Count One.




                                        - 15 -
                                  B. Ground Two.

       In Ground Two, Berry contends that her counsel was ineffective in failing to

object to venue in Virginia with respect to Counts Nine and Eleven, when the

robbery and use of the firearm at issue in those counts took place in North

Carolina. This ground is plainly meritless. As noted above, the charges in Counts

Nine and Eleven were based on the conspiracy to commit a series of armed

robberies throughout Virginia, West Virginia, and North Carolina. “[A]ny offense

against the United States begun in one district and completed in another, or

committed in more than one district, may be . . . prosecuted in any district in which

such offense was begun, continued or completed.” 18 U.S.C. § 3237(a). See also

United States v. Camara, 908 F.3d 41, 48 (4th Cir. 2018) (Venue in a conspiracy

case is proper in any district in which any act in furtherance of the conspiracy took

place.).   Counsel’s decision not to object to venue in Virginia was not an

unprofessional error under Strickland, and Berry is not entitled to relief on Ground

Two.

                                 C. Ground Three.

       In Ground Three, Berry contends that her counsel was ineffective in failing

to challenge the court’s application of USSG § 2A1.1 (First Degree Murder) rather

than USSG § 2A1.2 (Second Degree Murder). First, this claim is procedurally

barred because Berry failed to raise it on direct appeal and has not attempted to


                                        - 16 -
show any cause for her failure to do so. Even if she had not defaulted this claim,

however, Berry would not be entitled to relief on this ground.

      Berry cannot show that her counsel committed an unprofessional error under

Strickland or that she suffered any prejudice because the killing of Arnder did in

fact meet the statutory definition of first degree murder. 18 U.S.C. § 1111, which

is incorporated into the § 924(j) offense charged in Count Eleven, states that

“[e]very murder . . . committed in the perpetration of, or attempt to perpetrate, any

. . . robbery . . . is murder in the first degree.” Berry therefore cannot meet her

burden under Strickland as to Ground Three.

                                 D. Ground Four.

      In Ground Four, Berry claims that her attorneys inaccurately told her that

she would not be sentenced to more than 10 years imprisonment and that had she

understood otherwise, she would not have pled guilty. This claim is contradicted

by her testimony under oath at her guilty plea hearing. Before accepting her plea, I

asked Berry:

      Do you understand that your sentence may be different from any
      estimate that your lawyer may have given you? In other words, your
      lawyer may have suggested to you or given you some estimate of
      what sentence you might receive, but there are no promises in this
      case and it -- the decision about sentencing will be up to the Court, up
      to me? Do you understand that?

Guilty Plea Hr’g Tr. 31, ECF No. 138. Berry replied, “Yes, sir.” Id.



                                        - 17 -
      Absent extraordinary circumstances, “allegations in a § 2255 motion that

directly contradict the petitioner’s sworn statements made during a properly

conducted Rule 11 colloquy are always palpably incredible and patently frivolous

or false.” United States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005) (internal

quotation marks omitted).      Moreover, I find that the decision to reject the

government’s plea offer would not have been rational under the facts of this case.

Berry has failed to show that she is entitled to relief on Ground Four.

                                  E. Ground Five.

      In Ground Five, Berry contends that attorney Freedman was ineffective in

failing to be present when she signed her Plea Agreement and entered her guilty

plea. Berry expressly waived this claim on the record at her plea hearing. Before

accepting her plea, I engaged in the following exchange with Berry:

            THE COURT: Now, Ms. Berry, Mr. Freedman is not here
      today. And, again, you have the right to be represented by two
      lawyers at any proceeding. But I -- Mr. Scott indicates to me that you
      are agreeable, that you wish to waive your right to have Mr. Freedman
      present with you today. Is that correct?

             DEFENDANT BERRY: Yes, sir.
             THE COURT: Now, has anyone tried to persuade you to do
      that or tell you that somehow that that was okay or you didn’t have to
      have two lawyers or anything like that?
             DEFENDANT BERRY: No, sir.

            THE COURT: So are you telling me, of your own free will and
      agreement, you are agreeable to just Mr. Scott being here present with
      you today on this very important occasion?
                                        - 18 -
               DEFENDANT BERRY: Yes, sir.

                THE COURT: And you understand, if you would like, if you
         desire to have Mr. Freedman present, we can put this matter off? In
         fact, we did that for your husband, Mr. Berry, because both of his
         lawyers could not be present here today. And I -- and I put the matter
         off so that both of his lawyers could be present with him. And I can
         do the same for you. It will not prejudice you in any way. You will
         not -- the Court won’t be mad at you or anything like that. Do you
         understand that?

               DEFENDANT BERRY: Yes, sir. Thank you. But I wish to
         proceed.
               THE COURT: But knowing all of that, you wish to proceed?

               DEFENDANT BERRY: Yes, sir.
Guilty Plea Hr’g Tr. at 9-10, ECF No. 138.

         Moreover, Berry does not claim any prejudice as a result of Freedman’s

absence. Therefore, she cannot meet her burden under Strickland, and she is not

entitled to any relief on this ground.

                                    F. Ground Six.

         In her final ground, Berry argues that her counsel was ineffective in failing

to challenge my denial of the government’s motion for reduction of sentence on

account of her substantial assistance in the prosecution. Again, Berry has shown

neither an unprofessional error of counsel nor that she was prejudiced by any such

error.

         During Berry’s guilty plea hearing, when explaining the terms of the plea

agreement, the prosecutor stated,

                                          - 19 -
             There’s a provision here that deals with substantial assistance.
      And it says, Even if I fully cooperate with law enforcement, the
      United States is under no obligation to make a motion to reduce your
      sentence. And that even if the United States does makes [sic] such a
      motion, that it is entirely up to the Court as to whether the Court
      grants the motion. And if the Court does determine to grant a
      reduction, the amount of the reduction would be entirely in the
      discretion of the Court.

Guilty Plea Hr’g Tr. 23-24, ECF No. 138. When I asked Berry whether the terms

of the Plea Agreement stated by the prosecutor were the same as what she

understood to be in her Plea Agreement, she answered affirmatively. Id. at 27.

She stated that no one had made any promise to her that made her want to plead

guilty. Id. at 28. She indicated that she understood that the court must consider

her sentencing guideline range in calculating her sentence. Id. at 30.

      The government did make a substantial assistance motion pursuant to USSG

§ 5K1.1, and I discussed that motion with counsel at length during her sentencing

hearing. See Sent. Hr’g Tr. 4–7, 23–25, ECF No. 139. After hearing argument

from counsel on both sides, I explained my reasons for denying the government’s

substantial assistance motion as follows:

            The Government in this case has filed a motion for a downward
      departure based on the defendant’s substantial assistance to the
      authorities, and this motion for reduction in sentence is a method by
      which the Government can reward those who have cooperated with
      them in a substantial way. And obviously it also serves to encourage
      others in other criminal situations to cooperate to the end that justice
      can be done to all who participate in criminal activity.



                                        - 20 -
             Under the sentencing, federal sentencing guidelines the court is
      encouraged to place substantial weight on the Government’s valuation
      as to the extent of the defendant’s assistance, and there are factors that
      I’m encouraged to consider in terms of the appropriate reduction, if
      any, to be given as set forth in the sentencing guidelines.

             I do have the discretion to grant the Government’s motion, and
      to reduce the sentence below the guidelines, and below the mandatory
      minimum sentence imposed for the reasons that I’ve indicated, and I
      fully recognize my discretion to do so.

             In this case, however, I do not believe that it is appropriate to
      grant the Government’s motion, and to reduce the defendant’s
      sentence. The, as I indicated in my colloquy with the prosecutor, Mr.
      Giorno, the facts of this case indicate that while the defendant, Ms.
      Berry, eventually apparently agreed to assist the Government in the
      prosecution of others, there was substantial evidence, according to the
      pre-sentence report, that incriminated the defendants aside from any
      assistance that Ms. Berry might have given. There is no indication that
      Ms. Berry has suffered or will suffer any danger or risk as a result of
      her assistance to the Government. And as I’ve indicated, I doubt, even
      given the Government’s evaluation of substantial weight, I doubt that
      her assistance was, in my view, sufficient to depart downwardly.
      Therefore, I will deny the Government’s motion.
Id. at 23–25.

      A sentencing court has discretion as to whether to grant a motion for

downward departure based on a defendant’s substantial assistance. USSG § 5K1.1

(stating that “the court may depart from the guidelines,” not that it must); United

States v. Pearce, 191 F.3d 488, 492 (4th Cir. 1999). Berry has not offered any

argument as to whether my decision not to downwardly depart was an abuse of

discretion. She seems to suggest that counsel erred in failing to challenge that

decision because counsel should have preserved the issue for appeal. But Berry

                                        - 21 -
waived her right to appeal in her Plea Agreement and did not file an appeal. Berry

has not shown that her counsel committed any unprofessional error or that she was

prejudiced by counsel’s decision not to challenge my denial of the government’s

substantial assistance motion.      Because she has not met her burden under

Strickland, she is not entitled to relief on Ground Six.

                                  G. Motion to Amend.

      Berry filed a pro se motion for leave to amend her § 2255 motion, stating

that she wished to address the Davis decision. Mot. to Amend, ECF No. 162. I

directed her to submit her proposed amendment within 21 days. Order, Dec. 2,

2019, ECF No. 163. Berry never filed a proposed amendment. In any event, I

have addressed the Davis decision herein, and any amendment would be futile. I

will therefore deny the Motion to Amend.

                                          III.

      For these reasons, it is ORDERED that the Motion to Amend, ECF No.

162, is DENIED, and the § 2255 motion, ECF No. 116, will be denied. A separate

final order will be entered.

                                                  ENTER: April 8, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                         - 22 -
